Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 12, 2015

                                        No. 04-14-00798-CR

                                 IN RE Flanzo LaFonte TOWNES

                                  Original Mandamus Proceeding1

                                               ORDER

Sitting:         Catherine Stone, Retired Chief Justice (not participating)
                 Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice

        Relator filed a pro se petition for writ of mandamus on November 17, 2014, complaining
of the trial court’s failure to rule on his post-conviction motion for DNA testing. On November
26, 2014, this court denied the petition because relator had appointed counsel and is not entitled
to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). On
April 17, 2015, relator filed a letter, which we construe as a motion for rehearing, asking this
court to rule on his pro se petition for mandamus.

        Having received from the trial court a copy of an order dated August 21, 2014, granting
relator’s motion for post-conviction forensic DNA testing, this court has determined that relator
has obtained the relief requested in his mandamus petition. See Safety–Kleen Corp. v. Garcia,
945 S.W.2d 268, 269 (Tex. App.—San Antonio 1997, orig. proceeding) (appropriate relief is to
direct trial court to consider and rule upon a motion within a reasonable time). No further action
on relator’s mandamus petition is necessary or appropriate. Accordingly, the panel has
considered relator’s motion for rehearing and it is DENIED.

           It is so ORDERED on May 12, 2015.

                                                    PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2009CR0764, styled The State of Texas v. Flanzo LaFonte Townes,
pending in the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.